DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-11, 13, 17-20, 22, 26-31, 33, 37-42, 44 and 47-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buller (US 2017/0165751).
With respect to the limitations of claim 1, Buller teaches an apparatus for powder-bed fusion, comprising: a structure (Fig 1, base 102, 0362) that supports a layer of powder material (Fig 1, material bed 104, 0165, powder, 0147, 0156); an energy beam source (Fig 1, tiling energy source 122, 0165) that generates an energy beam (Fig 1, emitted radiative energy 119, 0167); and a deflector (Fig 1, optical system 114, deflector, scanner, 0165) that applies the energy beam to fuse (0013, 0329, fuse can comprise sinter or melt) an area of the powder material in the layer at a plurality of locations (0202, 0203), the deflector is further configured to apply the energy beam to each of the locations a plurality of times (0162, the tiling energy flux may post heat the target surface e.g., following a transformation of the target surface; the tiling energy flux may post heat the target surface e.g., to reduce a cooling rate of the target surface); and a controller (Fig 22, computer system 2200, processing unit 2206, 0075-0377, 0026, 0028, control can comprise temperature control) that controls an amount of energy applied by the energy beam based on a temperature of one or more areas of loose powder material (0228, 0234, 0235, the manner of heating the one or more layers of pre-transformed material may comprise controlling…the temperature of the material bed…The temperature of the material bed may comprise the temperature of the exposed surface of the material bed, bottom of the material bed (e.g., at the platform), average material bed temperature, middle material bed temperature, or any combination thereof. The control may depend on the temperature at the area of the material bed that is heated (e.g., tiled), or an area at the vicinity of the heated area. Vicinity may be at most about 2, 3, 4, 5, 6, 7, 8, 9, or 10 times the FLS of the tile) outside of the area where the energy beam is applied while the energy beam is applied 
With respect to the limitations of claim 13, Buller teaches an apparatus for powder-bed fusion, comprising: a powder material (Fig 1, material bed 104, 0165, powder, 0147, 0156) support structure (Fig 1, base 102, 0362); an energy beam source (Fig 1, tiling energy source 122, 0165) directed to a surface of the powder material (see figure 1); a deflector (Fig 1, optical system 114, deflector, scanner, 0165) configured to apply the energy beam at a plurality of scans (0162, the tiling energy flux may post heat the target surface e.g., following a transformation of the target surface; the tiling energy flux may post heat the target surface e.g., to reduce a cooling rate of the target surface); and a controller (Fig 22, computer system 2200, processing unit 2206, 0075-0377, 0026, 0028, control can comprise temperature control) that controls an amount of energy applied by the energy beam based on a temperature of one or more areas of loose powder material (0228, 0234, 0235, the manner of heating the one or more layers of pre-transformed material may comprise controlling…the temperature of the material bed…The temperature of the material bed may comprise the temperature of the exposed surface of the material bed, bottom of the material bed (e.g., at the platform), average material bed temperature, middle material bed temperature, or any combination thereof. The control may depend on the temperature at the area of the material bed that is heated (e.g., tiled), or an area at the vicinity of the heated area. Vicinity may be at most about 2, 3, 4, 5, 6, 7, 8, 9, or 10 times the FLS of the tile) outside the area where the energy beam is applied while the energy beam is applied to 
With respect to the limitations of claim 22, Buller teaches an apparatus for powder-bed fusion, comprising: a structure (Fig 1, base 102, 0362) that supports a layer of powder material (Fig 1, material bed 104, 0165, powder, 0147, 0156); an energy beam source (Fig 1, tiling energy source 122, 0165) that generates an energy beam (Fig 1, emitted radiative energy 119, 0167); a deflector (Fig 1, optical system 114, deflector, scanner, 0165) that applies the energy beam to fuse (0013, 0329, fuse can comprise sinter or melt) an area of the powder material in the layer at a plurality of locations (0202, 0203), the deflector is further configured to apply the energy beam in a raster scan (rasterized path, 0202); and a controller (Fig 22, computer system 2200, processing unit 2206, 0075-0377, 0026, 0028, control can comprise temperature control) that controls an amount of energy applied by the energy beam based on a temperature of one or more areas of loose powder material (0228, 0234, 0235, the manner of heating the one or more layers of pre-transformed material may comprise controlling…the temperature of the material bed…The temperature of the material bed may comprise the temperature of the exposed surface of the material bed, bottom of the material bed (e.g., at the platform), average material bed temperature, middle material bed temperature, or any combination thereof. The control may depend on the temperature at the area of the material bed that is heated (e.g., tiled), or an area at the vicinity of the heated area. Vicinity may be at most about 2, 3, 4, 5, 6, 7, 8, 9, or 10 times the FLS of the tile) outside of the area where the energy beam is applied while the 
With respect to the limitations of claim 33, Buller teaches a method for powder-bed fusion, comprising: supporting (Fig 1, base 102, 0362) a layer of powder material (Fig 1, material bed 104, 0165, powder, 0147, 0156); generating (Fig 1, tiling energy source 122, 0165) an energy beam (Fig 1, emitted radiative energy 119, 0167); and applying the energy beam to fuse (0013, 0329, fuse can comprise sinter or melt) an area of the powder material in the layer at a plurality of locations (0202, 0203), the energy beam is applied at each of the locations a plurality of times (0162, the tiling energy flux may post heat the target surface e.g., following a transformation of the target surface; the tiling energy flux may post heat the target surface e.g., to reduce a cooling rate of the target surface); and controlling (Fig 22, computer system 2200, processing unit 2206, 0075-0377, 0026, 0028, control can comprise temperature control) an amount of energy applied based on a temperature of one or more areas of loose powder material (0228, 0234, 0235, the manner of heating the one or more layers of pre-transformed material may comprise controlling…the temperature of the material bed…The temperature of the material bed may comprise the temperature of the exposed surface of the material bed, bottom of the material bed (e.g., at the platform), average material bed temperature, middle material bed temperature, or any combination thereof. The control may depend on the temperature at the area of the material bed that is heated (e.g., tiled), or an area at the vicinity of the heated area. Vicinity may be at most about 2, 3, 4, 5, 6, 7, 8, 9, or 10 times the FLS of the tile) 
With respect to the limitations of claim 44, Buller teaches a method for powder-bed fusion, comprising: supporting (Fig 1, base 102, 0362) a layer of powder material (Fig 1, material bed 104, 0165, powder, 0147, 0156); generating (Fig 1, tiling energy source 122, 0165) an energy beam (Fig 1, emitted radiative energy 119, 0167); applying the energy beam to fuse (0013, 0329, fuse can comprise sinter or melt) an area of the powder material in the layer at a plurality of locations (0202, 0203), the energy beam is applied in a raster scan (rasterized path, 0202); and controlling (Fig 22, computer system 2200, processing unit 2206, 0075-0377, 0026, 0028, control can comprise temperature control) an amount of energy applied based on a temperature of one or more areas of loose powder material (0228, 0234, 0235, the manner of heating the one or more layers of pre-transformed material may comprise controlling…the temperature of the material bed…The temperature of the material bed may comprise the temperature of the exposed surface of the material bed, bottom of the material bed (e.g., at the platform), average material bed temperature, middle material bed temperature, or any combination thereof. The control may depend on the temperature at the area of the material bed that is heated (e.g., tiled), or an area at the vicinity of the heated area. Vicinity may be at most about 2, 3, 4, 5, 6, 7, 8, 9, or 10 times the FLS of the tile) outside of the area where the energy beam is applied while the energy beam is applied to the fuse area (0064, 0066, during formation of the first transformed material). 
With respect to the limitations of claims 8, 9, 10, 11, 20, 28, 29, 30, 31, 39, 40, 41, 42, 49, 50, 51 and 52, Buller teaches the controller controlling (Fig 22, computer system 2200, processing unit 2206, 0075-0377, 0026, 0028, control can comprise temperature control) is further configured to control an amount of applied energy based on the temperature of the one or more areas of unfused powder material layer by controlling a power of the energy beam (0228, 0234, 0235, the control of the irradiating energy….The target temperature may comprise a temperature at which the material (e.g., pre-transformed or hardened) reaches an elevated temperature that is above the solidus temperature).  The pre-transformed material is considered as unfused power material; the controller is further configured to control the deflector to apply the energy beam at the area of the powder material during a period of time that the temperature of the area of the powder material is decreasing, such that a rate of cooling of the area is modified (0162, the tiling energy flux may post heat the target surface e.g., following a transformation of the target surface; the tiling energy flux may post heat the target surface e.g., to reduce a cooling rate of the target surface); the controller is further configured to control the deflector to apply the energy beam at the area of the powder material to preheat the area of the powder material without fusing the powder material (0162, the tiling energy flux may preheat the target surface); controlling (computer system 2200, processing unit 2206) the amount of energy applied based on the temperature (0362, temperature sensor) includes controlling a power of the energy beam (0246, the controller may comprise a closed loop control…the algorithm may 
With respect to the limitations of claims 6, 7, 17, 18, 19, 26, 27, 37, 38, 47 and 48, Buller teaches the controller (computer system 2200, processing unit 2206) is further configured to control the amount of energy applied based on the temperature of the one or more unfused powder material (0228, 0234, 0235, the control of the irradiating energy….The target temperature may comprise a temperature at which the material (e.g., pre-transformed or hardened) reaches an elevated temperature that is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 21, 32, 43 and 53 are rejected under 35 U.S.C. 103 as being obvious over Buller (US 2017/0165751) as applied to claims 1, 11, 13, 22, 31, 33, 42, 44 and 52, further in view of Benda (US 5,427,733).
With respect to the limitations of claims 21, Buller teaches the controller controlling (computer system 2200, processing unit 2206) includes a temperature sensor (0362, temperature sensor) that senses a temperature of one or more areas of unfused powder material, and the controller is configured to control the temperature of the powder material layer based on the sensed temperature (0246, the controller may comprise a closed loop control…the algorithm may consider one or more temperature measurements…the controller may modulate the irradiative energy).  Buller discloses 
However, Benda discloses the temperature sensor arranged with the powder material support structure (Fig 10, radiation detector 317, sintering bed 38, Col 8) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the temperature sensor in conjunction with the controller of Buller with the temperature sensor arranged with the powder material support structure of Benda for the purpose of locating the temperature sensor in a suitable location that detects the temperature of the powder at a detection point near the laser beam processing location for controlling the power of the laser to maintain the temperature at the processing site at a desired level (Col 2, Lines 5-24).
With respect to the limitations of claims 12, 32, 43 and 53, Buller discloses preheating (0162, the tiling energy flux may preheat the target surface).  Buller in view of Benda discloses the claimed invention except for the controller is further configured to control the deflector to preheat a larger area around the area of the powder material; controlling the amount of energy applied further includes preheating a larger area around the area of the powder material.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have the controller is further configured to control the deflector to preheat a larger area around the area of the powder material; controlling the amount of energy applied further includes preheating a larger area around the area of the powder material, since it has been held that where the general conditions of a claim are disclosed in the prior art, 

Response to Amendments
Claims 1, 6-9, 13, 17-20, 22, 26-29, 33, 40, 44 and 50 have been amended. 
Claims 2-5, 14-16, 23-25, 34-36, 45 and 46 have been cancelled.
Claims 1, 6-13, 17-22, 26-33, 37-44 and 47-53 are pending.

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. 
The applicant has argued pages 9-11 that Buller fails to disclose the amended limitations of claims 1, 13, 22, 33 and 44 directed to “a controller that controls the amount of energy applied by the energy beam based on a temperature of one or more areas of loose powder material outside of the area where the energy beam is applied to the fused area” because Buller discloses in paragraphs 0035, 0064, 066 that the measuring a temperature of the transformed material and not a loose powder material, the examiner respectfully disagrees.  
As set forth in the rejection above, Buller teaches a controller (Fig 22, computer system 2200, processing unit 2206, 0075-0377, 0026, 0028, control can comprise temperature control) that controls an amount of energy applied by the energy beam based on a temperature of one or more areas of loose powder material (0228, 0234, 0235, the manner of heating the one or more layers of pre-transformed material may 
Buller specifically discloses that the controller 2200, 2206 controls the energy beam 119 based on a temperature (0228, 0234, 0235) of the loose powder (0009, 0036, 0041, 0069) based on a temperature of the a bottom of the material bed, middle material bed temperature, average material bed temperature where the recited areas of the material bed includes loose powder material.  Additionally, a temperature of an area outside of the melt pool (about 2, 3, 4, 5, 6, 7, 8, 9, or 10 times the FLS of the tile) can be used, which also includes the temperature of loose powder, therefore Buller fully discloses the recited claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/5/2021